Deemer, J.
Tbe indictment alleges that tbe crime was ■committed “in tbe county of Iowa and tbe state of Iowa, or witbin Keokuk county, Iowa, witbin five hundred yards of the southern line of Iowa county, as nearly as tbe grand jury Imow and can state.” After conviction defendant moved in .arrest of judgment on tbe ground that tbe indictment failed to charge an indictable offense witbin tbe jurisdiction of or triable by tbe district court of Iowa county, in that it failed to aver venue. This motion was overruled, and tbe exception to this duling presents tbe first matter for our consideration. It must appear from tbe indictment itself “that tbe ■offense is triable witbin tbe jurisdiction of tbe court.” Code, section 5289. This must be shown by express averment, and not by inference or suggestion. "Unless it clearly appears that tbe crime alleged was committed in tbe county where tbe indictment was found, or witbin 500 yards of tbe boundary thereof, tbe court has no jurisdiction. Code, sections .5154, 5158. There was, it is true, no necessity for averring that tbe crime was committed witbin 500 yards of tbe boundary of Iowa county; for, under an allegation that it was committed in Iowa county, the fact that tbe place of tbe offense was witbin 500 yards of the boundary thereof could be shown. State v. Pugsley, 75 Iowa, 142. But tbe pleader *364was not content to stand on this naked averment. lie states that the crime was committed in Iowa county, or in Keokuk county, within §00 yards of the south line of Iowa county, as nearly as the grand jury knew and could state. Whether the offense was committed in Iowa or Keokuk county does-not clearly appear. It may have been in either, but, if in Keokuk county,' it does not sufficiently appear that it was; within 500 yards of the south line of Iowa county. The averment is that, “as nearly as the grand jury knew and can [could] state,” it was within the 500-yard limit. • In so far as the allegation is concerned, the crime may have been committed within the jurisdiction of the court, or it may not. have been. It was the duty of the grand jury to- know and to state that the offense was committed at a place within the-jurisdiction of the court to which their presentment was made. There are certain matters unknown to the grand jury that need not be stated in the indictment. As to such matters it is sufficient to say that they are unknown. Thus it is sufficient to state; That the Christian name of defendant is unknown. Jones v. State, 11 Ind. 351. That the name of a person other than accused was unknown. State v. Ean, 90 Iowa, 534 ; Geiger v. State, 5 Iowa, 484. That the character of the instrument with which the crime was inflicted was unknown, and that various other matters, purely of description, were unknown to the grand jury. But this rule does not obtain as to jurisdiction. This fact must be stated, for it is necessary to know and to state facts showing jurisdiction in the court that is to try the case. It appears from the indictment that the grand jury did not know exactly where the offense was committed. As nearly as they knew, it was, if in Keokuk county, within 500 yards of the southern boundary of Iowa county. Whether or not it was in fact committed within the jurisdiction of the Iowa county district court does not appear. The statement relates to the knowledge of the grand jury, rather than'to the fact itself. We think the motion in ■ arrest should have been sustained. As supporting our con*365elusions, see State v. Bushey, 81 Me. 460 (24 Atl. Rep. 940) ; Territory v. Do, 1 Ariz. 508 (25 Pac. Rep. 472). This view of the case relieves us of the necessity of considering others matters discussed by counsel.' Eor the error pointed out, the judgment is reversed.